

STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (the “Agreement”) is made and entered into as of
December 31, 2008 between Titanium Metals Corporation, a Delaware corporation
(“Seller”), and Contran Corporation, a Delaware corporation (“Contran”).


Recitals


Seller wishes to sell all of its interest in Whitney International University
System Ltd. (“WIUS”) comprised of 2,352,942 shares (the “Shares”) of the common
stock, $0.01 par value per share, of WIUS to Contran, and Contran wishes to
purchase the Shares, on the terms and subject to the conditions of this
Agreement (the “Transaction”).


Agreement


The parties agree as follows:


ARTICLE I.
THE TRANSACTION


Section 1.1.  Purchase and Sale of Shares.  Against payment of the purchase
price therefor as specified in Section 1.2, Seller hereby sells, transfers,
assigns and delivers to Contran the Shares.  Certificates representing the
Shares are hereby delivered accompanied by stock powers duly endorsed in blank.


Section 1.2.  Purchase Price and Payment.  Contran hereby purchases all of the
Shares for a purchase price of SIXTEEN MILLION SEVEN HUNDRED THOUSAND DOLLARS
($16,700,000) payment for which is hereby made by means of a promissory note
(the “Note”) from Contran as maker in the original principal amount of
$16,700,000 payable to Seller.  In addition to the Note, Contran shall also
deliver an executed Pledge and Security Agreement securing the Shares as
collateral for the Note.


ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF THE SELLER


Seller hereby represents and warrants to Contran as of the date of this
Agreement as follows:


Section 2.1.  Authority.  It is a corporation validly existing and in good
standing under the laws of the state of its incorporation.  It has full
corporate power and authority, without the consent or approval of any other
person, to execute and deliver this Agreement and to consummate the
Transaction.  All corporate action required to be taken by or on behalf of it to
authorize the execution, delivery and performance of this Agreement has been
duly and properly taken.


Section 2.2.  Validity.  This Agreement is duly executed and delivered by it and
constitutes its lawful, valid and binding obligation, enforceable in accordance
with its terms.  The execution and delivery of this Agreement and the
consummation of the Transaction by it are not prohibited by, do not violate or
conflict with any provision of, and do not result in a default under (a) its
charter or bylaws; (b) any material contract, agreement or other instrument to
which it is a party or by which it is bound; (c) any order, writ, injunction,
decree or judgment of any court or governmental agency applicable to it; or (d)
any law, rule or regulation applicable to it, except in each case for such
prohibitions, violations, conflicts or defaults that would not have a material
adverse consequence to the Transaction.


Section 2.3.  Ownership of Shares.  It is the record and beneficial owner of the
Shares and upon consummation of the transactions contemplated by this Agreement,
Contran will acquire good and marketable title to the Shares, free and clear of
any liens, encumbrances, security interests, restrictive agreements, claims or
imperfections of any nature whatsoever, other than restrictions on transfer
imposed by applicable securities laws.


ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


Contran hereby represents and warrants to the Seller as of the date of this
Agreement as follows:


Section 3.1.  Authority.  It is a corporation validly existing and in good
standing under the laws of the state of its incorporation.  It has full
corporate power and authority, without the consent or approval of any other
person, to execute and deliver this Agreement and to consummate the
Transaction.  All corporate and other actions required to be taken by or on
behalf of it to authorize the execution, delivery and performance of this
Agreement have been duly and properly taken.


Section 3.2.  Validity.  This Agreement is duly executed and delivered by it and
constitutes its lawful, valid and binding obligation, enforceable in accordance
with its terms.  The execution and delivery of this Agreement and the
consummation of the Transaction by it are not prohibited by, do not violate or
conflict with any provision of, and do not result in a default under (a) its
charter or bylaws; (b) any material contract, agreement or other instrument to
which it is a party or by which it is bound; (c) any order, writ, injunction,
decree or judgment of any court or governmental agency applicable to it; or (d)
any law, rule or regulation applicable to it, except in each case for such
prohibitions, violations, conflicts or defaults that would not have a material
adverse consequence to the Transaction.


Section 3.3.  Purchase for Investment.  It is purchasing the Shares sold and
delivered to it hereunder for investment solely for its own account and not with
a view to, or for resale in connection with, the distribution thereof.  It
understands that such Shares are restricted securities under the Securities Act
of 1933, as amended (the “Securities Act”), and that such Shares must be held
indefinitely unless they are registered under the Securities Act and any
applicable state securities or blue sky laws or an exemption from such
registration is available.


Section 3.4.  Nature of Purchaser.  It has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the purchase of the Shares.


ARTICLE IV.
GENERAL PROVISIONS


Section 4.1.   Survival.  The representations and warranties set forth in this
Agreement shall survive the execution of this Agreement and the consummation of
the transactions contemplated herein.  The covenants and other agreements set
forth in this Agreement shall terminate on the tenth anniversary of this
Agreement.
 
 
        Section 4.2.  Amendment and Waiver.  No amendment or waiver of any
provision of this Agreement shall in any event be effective unless the same
shall be in a writing referring to this Agreement and signed by the parties
hereto, and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.


Section 4.3.  Parties and Interest.  This Agreement shall bind and inure to the
benefit of the parties named herein and their respective heirs, successors and
assigns.


Section 4.4.  Entire Transaction.  This Agreement contains the entire
understanding among the parties with respect to the transactions contemplated
hereby and supersedes all other agreements and understandings among the parties
with respect to the subject matter of this Agreement.


Section 4.5.  Applicable Law.  This Agreement shall be governed by and construed
in accordance with the domestic laws of the state of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
state of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the state of Delaware.


Section 4.6.  Severability.  If any provision of this Agreement is found to
violate any statute, regulation, rule, order or decree of any governmental
authority, court, agency or exchange, such invalidity shall not be deemed to
effect any other provision hereof or the validity of the remainder of this
Agreement and such invalid provision shall be deemed deleted to the minimum
extent necessary to cure such violation.


Section 4.7.  Notice.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be sent by registered or certified mail,
postage prepaid as follows:
 
If to the Seller:                                       Titanium Metals
Corporation
5430 LBJ Freeway
Three Lincoln Centre, Suite 1700
Dallas, Texas 75240-2697
Attention:  Secretary


If to the Purchaser:                               Contran Corporation
5430 LBJ Freeway
Three Lincoln Centre, Suite 1700
Dallas, Texas 75240-2697
Attention:  General Counsel


Section 4.8.  Headings.  The sections and other headings contained in this
Agreement are for reference purposes only and shall not effect in any way the
meaning or interpretation of this Agreement.


Section 4.9.  Expenses.  Except as otherwise expressly provided herein, each
party to this Agreement shall pay its own costs and expenses in connection with
the transactions contemplated hereby.


The parties hereto have caused this Agreement to be executed by their duly
authorized officers as of the date first written above.




 
TITANIUM METALS CORPORATION







 
By:
/s/ Robert D. Graham
 

 
Robert D. Graham, Executive Vice President







 
CONTRAN CORPORATION







 
By:
/s/ William J. Lindquist
 

 
William J. Lindquist, Senior Vice President

